Citation Nr: 0001010	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-19 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses for private treatment rendered at Bradley Memorial 
Hospital on March 29, 1996.  

2.  Entitlement to payment or reimbursement of medical 
expenses for private treatment rendered at St. Raphael's 
Hospital between January 15, 1998, and March 27, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his son, and his son-in-law



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

Information gleaned from the documents provided to the Board 
at this time reflects that the veteran had active military 
service from December 1942 to June 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs agency of original jurisdiction consists of a notice 
of disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The issue regarding entitlement to payment or reimbursement 
of unauthorized medical expenses, for private treatment 
rendered in March 1996, apparently arose from decisions 
rendered in September and December 1996, denying payment or 
reimbursement of expenses for private treatment rendered on 
March 29, 1996, at Bradley Memorial Hospital.  The veteran 
expressed his disagreement with that decision in December 
1996, and a statement of the case was apparently issued later 
that month.  The appeal in this regard was perfected upon the 
receipt of a VA Form 9 (Appeal to Board of Veterans' Appeals) 
in January 1997.  A hearing, at which the veteran and his 
son-in-law testified, was conducted at the Newington, CT, VA 
Medical Center (VAMC) in February 1997.   

The matter regarding entitlement to payment or reimbursement 
for unauthorized medical expenses for private treatment 
rendered at St. Raphael's Hospital between January 15, 1998, 
and March 27, 1998, apparently arose from an October 1998 
notice to the veteran's representative, in which she was 
advised that VA would not pay the charges incurred at that 
hospital upon the veteran's transfer there from Bradley 
Memorial Hospital on January 15, 1998.  The veteran expressed 
his disagreement with that decision in November 1998, and a 
statement of the case was issued in December 1998.  The 
veteran's appeal in this regard was perfected later that 
month upon receipt of a VA Form 1-9 (Appeal to Board of 
Veterans Appeals).  Thereafter, a hearing, at which the 
veteran and his son testified, was conducted at the Newington 
VAMC in June 1999, and a supplemental statement of the case 
was issued in July 1999.  


REMAND

A review of the record reflects that, in the January 1997 VA 
Form 9 and in the December 1998 VA Form 1-9, mentioned above, 
the veteran indicated a specific desire to appear personally 
at a hearing at the local VA office before a Member of the 
Board.  Although the veteran offered testimony at hearings 
conducted at a VA Medical Center in February 1997 and June 
1999, he did not appear before a Board Member at those times, 
and he did not specifically indicate that he wished to 
withdraw his request for a hearing before a Board Member.  In 
October 1999, the Board wrote to the veteran, with a copy of 
the letter to the veteran's representative, seeking 
verification as to whether the veteran still desired to 
appear before a Board Member.  The letter also advised that, 
in the event no response were received within 30 days, it 
would be assumed the veteran desires a hearing before a Board 
Member at the Regional Office (RO), and arrangements would be 
made to accomplish that.  No response was received from 
either the veteran or his representative within the ensuing 
30 days.

Under the circumstances described above, this case is 
remanded for the following:

The RO should schedule the veteran for a hearing 
before a member of the Board at the RO as soon as 
practicable.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




